DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated May 16, 2022 been entered and made of record.  In view of Applicant’s amendment for claim 16, the claim objection is expressly withdrawn.

Official Notice
Applicant has not traversed, contested, or argued any previous takings of Official Notice, i.e., claim 9.  Accordingly, these teachings are not Applicant’s Admitted Prior Art (AAPA).

Response to Arguments
Applicant's arguments dated May 16, 2022 have been fully considered, but they are not persuasive.  
Claim 1 has been amended to further recite the limitation “image of a static image content file”; and “store in a memory of the electronic device”.  
Applicant argues (Remarks, p. 9)
Murillo never speaks of retrieving, from a second application of the application suite that is different from a first application from which a presented image is drawn, a communication identifier associated with a remote electronic device associated with the one person.  To the contrary, Murillo explicitly states instead that the picture of the mother used in the singular telephone call example of the reference is from an application that already includes the phone number, namely, a “contact list.”  Thus, while Murillo requires that a contact list already be accessed for its call initiation to occur, Applicant’s claim 1, by contrast, accesses the contact list only after three explicit conditions have occurred, namely, gaze at an image from an application other than a contacts list application, lift, and ear detection.  … Murillo instead describes the exact opposite, where a contacts list has to be both open and active, i.e., manually actuated by the user before gaze is detected.  This is a far more complicated system than that set forth in claim 1, where gaze can be detected to an image from a completely different application from the contact application to initiate a call.  Accordingly, Murillo fails to teach the limitations of claim 1. 

Examiner respectfully disagrees.  It is not only Murillo only but also Murillo in view of Mannan that teaches the feature of initiating a phone call when user (1) gazes a picture of one to call, (2) lift her hand up to the height of her ear, and (3) put her phone near her ear, which is essentially the same feature recited in claim 1.  Examiner respectfully submits that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 81 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 35 (Fed. Cir. 1986).
Applicant further argues (Remarks, p. 10)
Murillo instead describes the exact opposite, where a contacts list has to be both open and active, i.e., manually actuated by the user before gaze is detected.  This is a far more complicated system than that set forth in claim 1, where gaze can be detected to an image from a completely different application from the contact application to initiate a call.

Examiner respectfully disagrees.  Again, it is not only Murillo only but also Murillo in view of Mannan that teaches the features at issue.  Murillo teaches the concept of associating the step of user’s gaze at one’s picture with the steps of raising her hand up and putting smartphone close to user’s ear in order to initiate a phone call to the one.  Manan teaches associating the step of recognizing one’s picture (in one application, e.g., image capturing app.) with the step of brining contact identifier corresponding to the one.  At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the step of user’s gaze at one’s picture taught by Murillo to be further performed for any kind of pictures used by any other application (other than, e.g., “contact list”), as taught by Mannan, in order for the same purpose of “allowing those new to electronics to easily make calls or send messages without any device specific training” (Mannan, [0023]).
Applicant further argues (Remarks, pp. 10-11)

The addition of Mannan fails to correct this deficiency.  This is true because claim 1 recites that the image depicting the person is that of an application of an application suite.  Said differently, this means that the image file is a static image file, such as a picture or video, that stored in a memory of the electronic device.  Applicant has voluntarily amended the claim to explicitly recite the same.  Mannan fails to teach this.  To the contrary, Mannan uses a previewed image, which is not a static file stored in memory. … Thus, while Mannan compares a previewed images where “there is no need” to write the image to memory 118,” and instead involve electronic signals “delivered from the camera 129 to the one or more processors 116 with only temporary buffering occurring in the one or more processor 116,” claim 1 specifically requires a static image file to be stored in the memory of the electronic device, with that static image file being compared to another static file having communication information.  … Mannan thus teaches an entirely different system.  

Examiner respectfully disagrees.  Examiner interprets “static image file” based on para. [0029] of the specification of the present application:
[0029] In one or more embodiments, one or more sensors first determine that an authorized user is actively looking at the display while an image, one or more images, or video from an image content file are being presented on the display. In one or more embodiments, the image content file is a static file stored in the memory of the electronic device, which is in contrast to dynamic imagery that may occur, for example, when an imager is actively presenting a viewfinder stream at the display. Examples of such image content files can include static files such as pictures or videos stored in a memory as received from a file storage application, a photography/video application, a social media application, or other similar application of the electronic device. In one or more embodiments, this image from the image content file depicts a representation of one or more persons.

It is not the feature of taking the “image 203” as a previewed image taught by Mannan, but the feature of one’s picture already stored in device’s memory, e.g., “mother’s image” taught by Murillo, that corresponds to the “static image file” recited in claim 1.  Thus, Applicant’s argument substantially asserting that “Mannan thus teaches an entirely different system” is irrelevant.  
Accordingly, claim 1 is not allowable.
Claim 3 has not been amended, and Applicant argues (Remarks, p. 12)
With reference to claim 3, this claim adds the limitation that the presentation of a prompt occurs in response to detecting the user gaze being directed toward the display.  The combination fails to teach this limitation.  … The addition of Chen fails to correct this deficiency.  This is true because, as expressly acknowledged by the Office Action, Chen’s prompt is presented in response to an incoming call.  It is not presented in response to user gaze.  The Office Action performs a bit of handwriting to operatively ignore this by stating that Murillo teaches the detection of user intent in response to gaze.  However, there is no teaching in either reference that a prompt should be presented in response to gaze. 

Examiner respectfully disagrees.  Applicant misunderstood Examiner’s interpretation.  Chen’s prompt is not presented in response to an incoming call, but presented in response to “hand gesture when receiving the MT call request” (p. 14, prior Office Action), whereas the “hand gesture” is determined by “image capturing” (Chen, FIGS. 14A-14C).  Given that Murillo already teaches the concept of recognizing user’s gaze to initiate a phone call, it would have been obvious to one of ordinary skill in the art to modify the step of gaze detection taught by Murillo to further comprise the additional step of representing an incoming-call receipt decision prompt depending on the result of “image capturing”, i.e., the step of “gaze detection”, as taught by Chen, in order to provide a clear visual prompt for such decision.  In this regard, Examiner did not perform any handwriting nor ignored such feature that Applicant misunderstood.  
Accordingly, claim 3 is not allowable.
Claim 4 has not been amended, and Applicant argues (Remarks, pp. 12-13)
With reference to claim 4, this claim recites inter alia that the prompt specifically instructs the lifting gesture to occur.  This teaching is found in none of the references.  Chen speaks only of prompting in response to incoming calls.  Chen is wholly silent regarding lifting gestures.  If the base combination is devoid of prompts, and the added reference merely teaches prompting for the acceptance and rejection of calls while being silent regarding lifting gestures, there can, by definition, be no teaching of presenting a prompt instructing a lifting gesture to occur.  

Examiner respectfully disagrees.  Again, it is not only Chen only but also Murillo in view of Chen that teaches the features at issue.  Murillo teaches the concept of recognizing hand-lifting motion as a possible input to initiate a phone call.  Chen teaches the concept of representing a visual prompt whether to receive or reject the incoming call under certain conditions.  At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the step of recognizing hand-lifting motion as a possible input to initiate a phone call taught by Murillo to further comprise the step of representing the visual prompt whether to initiate a phone call, as taught by Chen, in order to provide a clear visual prompt for such decision.  Examiner respectfully submits that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 81 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 35 (Fed. Cir. 1986). 
Claim 5 has not been amended, and Applicant argues (Remarks, p. 13)
With reference to claim 5, this claim recites inter alia that the prompt facilitating selection of one or more communication identifiers associated with the remote electronic device.  As with the limitations of claim 4, this teaching is found in none of the references.  … The information in the prompts facilitates weather to accept or reject incoming calls, not the selection of numbers of outgoing calls.  

	Examiner respectfully disagrees.  Again, it is not only Chen only but also Mannan in view of Chen that teaches the features at issue.  Mannan teaches the concept of facilitating the so-called “communication identifiers”, e.g., phone numbers, e-mail addresses in contact lists.  Chen teaches the concept of representing a visual prompt whether to accept or reject an incoming call, which one of ordinary skill in the art would reasonably infer that the same concept can be applied for representing a visual prompt whether to make or not an outgoing call to the recognized person.  At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the step of facilitating the so-called “communication identifiers”, e.g., phone numbers, e-mail addresses in contact lists, taught by Mannan to further comprise the additional step of representing the visual prompt for making an outgoing phone call, as taught by Chen, in order to provide a clear visual prompt for such decision.  Examiner respectfully submits that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 81 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 35 (Fed. Cir. 1986), and that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
Accordingly, claim 5 is not allowable.
Claim 2 depends from claim 1, and is not allowed at least for the same reason above. 
Claim 6 has been amended in the same manner as in claim 1, and is not allowable for the same reason above.
Claims 7-15 directly or indirectly depend from claim 1, and are not allowed at least for the same reason above. 
Claim 16 has been amended in the same manner as in claim 1, and is not allowable for the same reason above.
Claims 17-20 directly or indirectly depend from claim 16, and are not allowed at least for the same reason above. 
Examiner maintains his decision, and provides succinct explanation as described above.

Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1-2, 6-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murillo et al. (US 2012/0105257 A1) in view of Mannan et al. (US 2016/0014577 A1) and Nere et al. (US 2016/0335534 A1).
	As to claim 1, Murillo teaches a method in an electronic device (Murillo, Abs., a “technology by which one or more users interact with a computer system via a combination of input modalities”), the method comprising: 
	presenting, by one or more processors on a display of the electronic device, an image of a static image content file (Murillo, [0025], e.g., a “picture of her mother”) of an application (Murillo, [0025], e.g., the app. Corresponding to a “contacts list”) stored in a memory of the electronic device (Murillo, [0025], it is reasonably inferred that such a “picture of her mother” must be already stored in the memory of the device) … depicting a representation of one person (Murillo, [0025], e.g., the “picture of her mother”), 
	detecting, with a gaze detector, a user gaze being directed toward the display (Murillo, [0025], “a user wants to place a phone call to her mother if she looks a picture of her mother on a display (e.g., in a contacts list)”); 
	detecting, with one or more motion sensors after detecting the user gaze being directed toward the display, a lift gesture lifting the electronic device from a first position to a second position (Murillo, [0025], “and makes a gesture indicative of a telephone call (e.g., points to a telephone icon, or simulates holding a phone to her ear)”); and 
	in response to detecting the user gaze being directed toward the display, the lift gesture lifting the electronic device from the first position to the second position, initiating electronic communication with a remote electronic device associated with the person (Murillo, [0025], “In this example, gaze tracking is one input modality, and gesture is another input modality, which when combined with the identity of the currently displayed image, implicitly determines the intent of the user”).  
Murillo fails to explicitly teach the static image content file of an application to be “stored in an application of an application suite, the application of the application suite comprising one of a photography or video application or a social media application”; “retrieving, from another application of the application suite, a communication identifier associated with a remote electronic device associated with the one person, wherein the application of the application suite and the another application of the application suite are different applications”; and “using the communication identifier retrieved from the another application”.
However, Mannan teaches the concepts of the static image content file of an application to be stored in an application of an application suite (Manna, FIG. 1, [0039], e.g., stored in “photo application 106” in “application layer 124”), the application of the application suite (Mannan, FIG. 1, [0039], e.g., stored in “photo application 106” in “application layer 124”) comprising one of a photography (Mannan, FIG. 1, [0039], “photo application 106”) or video application (Mannan, FIG. 1, [0039], “camera application 107”) or a social media application; 
retrieving, from another application of the application suite (Mannan, FIGS. 1 and 3, [0039], “application layer 124 can be responsible for executing application service modules. The application service modules may support one or more applications or apps”), a communication identifier (Mannan, FIGS. 3-4, [0054], “communication identifier 402”) associated with a remote electronic device (Mannan, FIGS. 3-4, [0054], e.g., a smartphone associated with a “telephone number” of “principle object 204”) associated with the one person (Mannan, see FIG. 3, [0050], “principle object 204”), wherein the application of the application suite (Manna, FIG. 1, [0039], e.g., stored in “photo application 106” in “application layer 124”) and the another application of the application suite (Mannan, FIGS. 1 and 3, [0039], “application layer 124 can be responsible for executing application service modules. The application service modules may support one or more applications or apps”) are different applications (Mannan, see FIG. 1); and 
using the communication identifier (Mannan, FIGS. 3-4, [0054], “communication identifier 402”) retrieved from the another application (Mannan, FIGS. 3-4, [0054], “determine 401”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “technology by which one or more users interact with a computer system via a combination of input modalities” taught by Murillo to further perform presenting the static image file such as the “mother’s picture” taught by Murillo for determining her “phone number” using “communication identifier 402”, even when such static picture is not necessarily provided by an application such as the “contacts list”, as taught by Mannan, in order to “allow those new to electronic devices to easily make calls or send messages without any device specific training” (Mannan, [0023]), i.e., the user can make a phone call by merely gazing one’s picture displayed on the panel regardless whether such picture was provided via contacts list app or different kind of apps. 
	Murillo in view of Mannan fails to explicitly teach the limitations “detecting, with one or more proximity sensors, an ear being adjacent to the electronic device after detecting the lift gesture”; “and the ear being adjacent to the electronic device”; and “wherein detection of the ear being adjacent to the electronic device is a condition precedent to initiating the electronic communication”. 
	However, Nere teaches the concepts of detecting, with one or more proximity sensors, an ear being adjacent to the electronic device after detecting the lift gesture (Nere, [0053], “when a user has lifted a smartphone to the ear, which in turn would automatically initiate a call to the most recent missed call”; “in the first case, the proximity sensor will confirm an object is nearby (i.e. the user's face)”);
	the ear being adjacent to the electronic device (Nere, [0053], “when a user has lifted a smartphone to the ear”); and 
	the concept that detection of the ear being adjacent to the electronic device is a condition precedent to initiating the electronic communication (Nere, [0053], “a post-condition check of the proximity sensor would allow the NSHS to clearly distinguish between the two scenarios described”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the step of “initiating phone call” to be further associated with the “post-condition check of the proximity sensor when a user has lifted a smartphone to the ear”, as taught by Nere, in order to provide “the primary advantages of this pre-condition and post-condition checking that is its ability to reduce ‘false-positive’ recognitions” (Nere, [0053]).
As to claim 2, Mannan teaches the method of claim 1, wherein the another application (Mannan, FIGS. 1 and 3, [0039], “application layer 124 can be responsible for executing application service modules. The application service modules may support one or more applications or apps”) comprises a contact application (Mannan, FIG. 3, [0057], “user actuation target 403”) of the application suite (Mannan, FIGS. 1 and 3, [0039], “application layer 124”), wherein the retrieving the communication identifier (Mannan, FIGS. 3-4, [0054], “communication identifier 402”) associated with the remote electronic device (Mannan, FIGS. 3-4, [0054], e.g., the smartphone associated with a “telephone number” of “principle object 204”) occurs by cross referencing the image with depictions stored in the contact application suite of the electronic device (Mannan, FIG. 3, [0052], “the one or more processors (116), in one embodiment, determine if one of the persons in the stored images 301,302,303,304,305 substantially corresponds 306 or matches the object 204 present in the image 203”).  Examiner renders the same motivation as in claim 1.
	As to claim 6, Murillo in view of Mannan teaches an electronic device (Murillo, Abs., a “computer system”), comprising: 
50Attorney Docket No.: MM920200030-US-NP	a display (Murillo, FIG. 4, [0050], “monitor 491”); 
	one or more sensors (Murillo, FIGS. 1-2, [0021] and [0025], “sensor” for “gaze tracking”); 
	a communication device (Murillo, FIG. 4, [0052], e.g., “means for establishing communications over WAN 473, such as the internet”, “modem 472”, etc.); 
	one or more processors (Murillo, FIG. 4, [0046], “processing unit 420”) operable with (Murillo, see FIG. 4) the display (Murillo, FIG. 4, [0050], “monitor 491”), the one or more sensors (Murillo, FIGS. 1-2, [0021] and [0025], “sensor(s)” for “touch”, “gaze tracking”, etc.), and the communication device (Murillo, FIG. 4, [0052], e.g., “means for establishing communications over WAN 473, such as the internet”, “modem 472”, etc.); and 
	a memory (Murillo, FIG. 4, [0046], “system memory 430”) operable with (Murillo, see FIG. 4) the one or more processors (Murillo, FIG. 4, [0046], “processing unit 420”);
	the one or more processors (Murillo, FIG. 4, [0046], “processing unit 420”) presenting, on the display of the electronic device, an image from an image content file (Murillo, [0025], e.g., a “picture of her mother”) selected from an application of an application suite other than a contact application (Mannan, FIGS. 7-8, [0072], e.g., “determine 801” for “profiles 802, 803”), the image depicting representations of a plurality of persons (Mannan, see FIGS. 7-8, [0069], “image 703”) and consisting of a static file stored in the memory (Murillo, [0025], e.g., a “picture of her mother”); 
	the one or more sensors detecting user input interacting with the display at one or more locations (Murillo, [0038], “Similar models for gaze, gesture, touch and so forth may be employed. When the models result in ambiguous conditions, the system may move into a disambiguation mode, such as to solicit further input from the user to clarify intent”) corresponding to the representations of the plurality of persons (Mannan, see FIGS. 7-8, [0069], “image 703”) and, thereafter, a lifting gesture lifting the electronic device from a first position to a second, more elevated position (Murillo, [0025], “and makes a gesture indicative of a telephone call (e.g., points to a telephone icon, or simulates holding a phone to her ear)”); and 
	the one or more processors (Murillo, FIG. 4, [0046], “processing unit 420”) causing, in response to the one or more sensors detecting the user input and the lifting gesture, the communication device to initiate communication with one or more remote electronic devices associated with one or more persons depicted in the image (Mannan, FIG. 9, [0073], e.g., “the one or more processors (116) of the communication device 100 then initiate communication 904 by initiating a conference call 907 to a plurality of devices 905,906 using the plurality of communication identifiers”).  Examiner renders the same motivation as in claim 1.
	As to claim 7, Murillo teaches the electronic device of claim 6, wherein the image from the image content file is one of picture or a video and is not a real-time, dynamically occurring image presentation (Murillo, [0025], e.g., a “picture of her mother”).  
	As to claim 8, Mannan teaches the electronic device of claim 6, wherein 51Attorney Docket No.: MM920200030-US-NP the user input interacting with the display comprises touch input being delivered to the display (Mannan, see FIG. 7, [0070], “the user 700 is optionally allowed to select 704 one or more portions 705,706 of the image 703 to select a subset of the plurality of people”).   Examiner renders the same motivation as in claim 1.
	As to claim 9, Murillo in view of Mannan fails to explicitly teach the electronic device of claim 8, the touch input occurring for at least a predefined duration of three hundred milliseconds.
	However, Examiner takes an Official Notice that it is old and well known in the art of display to set a predetermined duration, e.g., three hundred milliseconds, for a touch input occurring in order for input accuracy.
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “selection of multiple people” by touch as shown in FIG. 7 of Mannan to be further associated with a predetermined duration of three hundred milliseconds in order to increase touch input accuracy.
	As to claim 15, Mannan teaches the electronic device of claim 6, wherein: 
	the representations of the plurality of persons comprising a plurality of representations of a plurality of persons (Mannan, see FIG. 7, [0070], “while an image 203 of multiple people is present on the display”), with the plurality of representations comprising a representation of an authorized user of the electronic device (Mannan, FIG. 8, [0072], “one or more stored images 800” may comprise the image of the owner (i.e., authorized user) of the “communication device”; FIG. 6, [0067], “profile 607” may comprise pictures of authorized users, e.g., “mom”); and 
	the one or more remote electronic devices are associated with persons other than the authorized user of the electronic device (Mannan, see FIG. 4, “telephone”, “email”, etc.).  Examiner renders the same motivation as in claim 1.
	As to claim 16, Murillo in view of Mannan and Nere teaches a method in an electronic device (Murillo, Abs., a “technology by which one or more users interact with a computer system via a combination of input modalities”), the method comprising: 
	presenting, on a display of the electronic device, a static image filed stored in a memory of the electronic device (Murillo, [0025], e.g., a “picture of her mother”), the static image file depicting one or more persons (Mannan, see FIGS. 7-9) from an application of an application suite other than a contact application (Mannan, FIGS. 7-9, [0069], e.g., “the image 703 being previewed by the camera (129) in this illustrative embodiment comprises an imaged photograph of a plurality of people”); 
	identifying, with one or more sensors of the electronic device, user input interacting with depictions of the one or more persons (Murillo, [0025], “a user wants to place a phone call to her mother if she looks a picture of her mother on a display (e.g., in a contacts list)”); 
	initiating, with one or more processors, a timer in response to identifying the user input interacting with the depictions of the one or more persons (Mannan, FIG. 7, [0075], “when a substantial match has been determined between the either the subset of persons (where the user selection is provided) or all persons of the image 703 and one of the stored images, the one or more processors (116) of the communication device 100 can initiate a timer”); 
	determining, by the one or more processors, whether the timer has expired while the user input interacting with the depictions of the one or more persons is still occurring (Mannan, FIG. 7, [0075], “provided that the image 703 is previewed for an amount of time exceeding the timer's expiration, such as five seconds, the one or more processors (116) of the communication device 100 can initiate the conference call 907 upon expiration of the timer”);  
	detecting, with the one or more sensors after identifying the user input interacting with the depictions of the one or more persons, a lifting gesture lifting the electronic device from a first position to a second position that is more elevated than the first position (Nere, [0041] “Neural Network 2 may sample data at 10 Hz to detect slow gestures like lifting the phone to the ear”; [0053], “when a user has lifted a smartphone to the ear”); 
	identifying, with the one or more processors, one or more communication identifiers (Mannan, FIGS. 3-4, [0054], “communication identifier 402”) associated with one or more remote electronic devices (Mannan, FIGS. 7-9, [0073], e.g., “a plurality of devices 905, 906”) associated with the one or more persons (Mannan, FIGS. 7-9, [0073], e.g., “Buster and Kayla correspond to profiles 802, 803”) depicted in the image from the contact application from the contact application (Mannan, see FIGS. 7-9) after detecting the lift gesture (Nere, [0041] “Neural Network 2 may sample data at 10 Hz to detect slow gestures like lifting the phone to the ear”; [0053], “when a user has lifted a smartphone to the ear”);  
	initiating, with a communication device, a communication to the one or more remote electronic devices using the one or more communication identifiers (Mannan, FIGS. 3-4, [0054], “communication identifier 402”) in response to the user input and the lifting gesture occurring (Murillo, [0025], “In this example, gaze tracking is one input modality, and gesture is another input modality, which when combined with the identity of the currently displayed image, implicitly determines the intent of the user”) only when the timer expired while the user input interacting with the depictions of the one or more persons was still occurring (Mannan, FIG. 7, [0073], “provided that the image 703 is previewed for an amount of time exceeding the timer's expiration, such as five seconds, the one or more processors (116) of the communication device 100 can initiate the conference call 907 upon expiration of the timer”; it is implicitly taught that if there were any user’s operation before the timer’s expiration, the conference call would not be initiated by the processor).  Examiner renders the same motivation as in claim 1.
	As to claim 17, Mannan teaches the method of claim 16, wherein: the user input selects at least two depictions of at least two persons depicted in the image (Mannan, see FIG. 7, [0070], “the user 700 is optionally allowed to select 704 one or more portions 705,706 of the image 703 to select a subset of the plurality of people”); and the communication initiated by the communication device occurs with at least two electronic devices associated with the at least two persons (Mannan, see FIG. 7, [0068], “the ability to simply and efficiently initiate group communications such as conference calls, group messages, group emails, and so forth”).  Examiner renders the same motivation as in claim 1.
	As to claim 18, Mannan teaches the method of claim 17, further comprising presenting selection confirmation identifiers, at the display, indicating that the at least two persons have been selected by the user input (Mannan, FIG. 5, [0057], “the presentation of the user actuation target 403 is helpful in that it provides an indication to the user 200 that a substantial match has been determined between the object 204 of the image 203 and one of the stored images”; FIG. 9, [0073], “one or more processors (116) of the communication device 100 then initiate communication 904 by initiating a conference call 907 to a plurality of devices 905,906 using the plurality of communication identifiers”; it is within the scope of anticipation that the prompt such as “user actuation target 403” may be used for the embodiment shown in FIGS. 7-9).  Examiner renders the same motivation as in claim 1.
	As to claim 19, Mannan teaches the method of claim 16, further comprising prompting, at the display of the electronic device, for a selection of at least one person of the one or more persons (Mannan, see FIG. 4).  Examiner renders the same motivation as in claim 1.
	As to claim 20, Mannan teaches the method of claim 19, further comprising receiving, in response to the prompting, a selection of at least two persons, wherein the communication initiated by the communication device occurs with at least two electronic devices associated with the at least two persons (Mannan, see FIG. 7, [0068], “the ability to simply and efficiently initiate group communications such as conference calls, group messages, group emails, and so forth”).  Examiner renders the same motivation as in claim 1.

Claims 3-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Murillo et al. (US 2012/0105257 A1) in view of Mannan et al. (US 2016/0014577 A1), Nere et al. (US 2016/0335534 A1) and Chen et al. (US 2009/0303176 A1).
	As to claim 3, Murillo in view of Mannan and Nere fails to explicitly teach the method of claim 1, further comprising presenting, with the one or more processors in response to detecting the user gaze being directed toward the display, a prompt on the display.  
However, Chen teaches the concept of presenting, with the one or more processors (Chen, FIG. 2, [0028], “processor 211”), a prompt on the display (Chen, claim 17, “directing a display unit of the electronic apparatus to display a prompt screen to instruct a user to confirm whether to answer or reject the MT call request by hand gesture when receiving the MT call request”).  
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to add a step of presenting a prompt, as taught by Chen, after the step of detecting the user gaze being directed toward the display (Murillo, [0025], “a user wants to place a phone call to her mother if she looks a picture of her mother on a display (e.g., in a contacts list)”) taught by Murillo, in order to provide an instruction regarding the gesture corresponding to initiating call operation as a matter of engineering choice.
	As to claim 4, Murillo in view of Chen teaches the method of claim 3, the prompt (Chen, claim 17, “directing a display unit of the electronic apparatus to display a prompt screen to instruct a user”) instructing the lift gesture lifting the electronic device from the first position to the second position to initiate the electronic communication with the remote electronic device (Murillo, [0025], “and makes a gesture indicative of a telephone call (e.g., points to a telephone icon, or simulates holding a phone to her ear)”).  Examiner renders the same motivation as in claim 3.
	As to claim 5, Mannan in view of Chen teaches the method of claim 3, the prompt (Chen, claim 17, “directing a display unit of the electronic apparatus to display a prompt screen to instruct a user”) facilitating selection of one or more communication identifiers associated with the remote electronic device (Mannan, FIGS. 3-4, [0054], e.g., the smartphone associated with a “telephone number” of “principle object 204”).  Examiner renders the same motivation as in claim 3.
	As to claim 10, Chen teaches the concept of presenting a prompt on the display (Chen, claim 17, “directing a display unit of the electronic apparatus to display a prompt screen to instruct a user”).  Examiner renders the same motivation as in claim 3.
	As to claim 11, Mannan teaches the electronic device of claim 10, the prompt facilitating a selection of at least one person of the plurality of persons depicted in the representations (Mannan, see FIG. 7, [0070], “the user 700 is optionally allowed to select 704 one or more portions 705,706 of the image 703 to select a subset of the plurality of people”).  Examiner renders the same motivation as in claim 3.
	As to claim 12, Mannan in view of Chen teaches the electronic device of claim 11, the one or more processors receiving a user selection of the at least one person of the plurality of persons depicted in the representations (Mannan, see FIG. 7, [0070], “the user 700 is optionally allowed to select 704 one or more portions 705,706 of the image 703 to select a subset of the plurality of people”) at the prompt (Chen, claim 17, “directing a display unit of the electronic apparatus to display a prompt screen to instruct a user”), wherein the one or more remote electronic devices are associated with the at least one person of the plurality of persons identified by the user selection (Mannan, FIGS. 7-9, [0071], “the one or more processors (116) of the communication device 100 receive a user election of one or more objects of the image 703 being previewed by the camera (129) on the display 102, e.g., Buster and Kayla in this example”).  Examiner renders the same motivation as in claim 1.
	As to claim 13, Mannan teaches the electronic device of claim 11, the prompt instructing an occurrence of the selection of the at least one person of the plurality of persons depicted in the representations (Mannan, FIG. 5, [0057], “the presentation of the user actuation target 403 is helpful in that it provides an indication to the user 200 that a substantial match has been determined between the object 204 of the image 203 and one of the stored images”; FIG. 9, [0073], “one or more processors (116) of the communication device 100 then initiate communication 904 by initiating a conference call 907 to a plurality of devices 905,906 using the plurality of communication identifiers”; it is within the scope of anticipation that the prompt such as “user actuation target 403” may be used for the embodiment shown in FIG. 9).  Examiner renders the same motivation as in claim 1.
  	As to claim 14, Murillo in view of Chen teaches the electronic device of claim 13, the prompt (Chen, claim 17, “directing a display unit of the electronic apparatus to display a prompt screen to instruct a user”) further instructing an occurrence of the lifting gesture lifting the electronic device from the first position to the second, more elevated position to initiate the communication with the one or more remote electronic devices associated with the one or more persons depicted in the image (Murillo, [0025], “and makes a gesture indicative of a telephone call (e.g., points to a telephone icon, or simulates holding a phone to her ear)”).  Examiner renders the same motivation as in claim 1.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Koenig et al. (US 2013/0138424 A1) teaches the concept of a “context-aware interactive system using the input data to interpret user intent with respet to the input and thereby, identify one or more commands for a target output mechanism” (Koenig, Abs.).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 29, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***